DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is “the body” the same as “the body portion” of claim 1? The Examiner is interpreting “the body” to be “the body portion”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy, US 9,351,561.
	McCarthy discloses the claimed invention including a body portion (unlabeled widening portion between handle 20 and the bristles 40, also the portion where 104/106 are located in Figure 10), a handle extending from the body portion (20), a plurality of bristles extending from the body portion (40), a bored out aperture disposed near the center of the body portion (53), a bored out area surrounding the bored out aperture (51, 52; see Figure 9), and a hook rotatably coupled to the body portion (31; Column 12 Lines 9-10). Regarding claim 2, there is a screw disposed through the bored out aperture and rotatably coupled to the hook (112, Figure 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, US 9,351,561 in view of Woodnorth et al., US 2003/0005533.
	McCarthy discloses all elements previously discussed above, however fails to disclose that there is a thumb groove formed into the body of the paint brush, the thumb groove being adapted to comfortably support a human thumb. With regards to claim 6, the hook has a substantially flat exterior portion (in that it is L-shaped and has two flattened portions, Figures 1 and 9). Regarding claim 7, a portion of an interior of the hook is ergonomically rounded (the rounded angle/corner between the two flattened portions in the L-shape of the hook, see Figures 1 and 9).
	Woodnorth et al. teach a paint brush having a body (1324), a thumb groove formed into the body of the paint brush (at 1334, see Figures 13A, 13B, 14, 16A, 17A-17B), and the thumb groove being adapted to comfortably support a human thumb (see thumb placement in Figures 14-15, paragraph 0111) and allows the user’s thumb to be positioned closer to the center line of the brush providing a user with a more comfortable grip (paragraph 0111). Regarding claim 4, the thumb groove is a bored out area and is adjacent to a center of the body portion (the surface of the groove is not flush with the surface of the body, see especially Figures 14-15). Regarding claim 5, the thumb groove is substantially semi-circular in shape (see shape of the region with 1334 in Figures 13B, 14, 16B).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body portion of McCarthy to additionally include a substantially semi-circular thumb groove located adjacent a center of the body portion, as taught by Woodnorth et al., to provide a user with a more comfortable grip during painting.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 10,051,952 to Aide is a similar brush hanging system and includes a rotatable hook (30) received in a bored portion (20) of a paint brush body (see Figures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg